OPINION
PER CURIAM.
We affirm the order permanently committing a nine-year-old child to the custody of HRS for adoption.
The record amply supports the trial court’s findings that the child’s parents have abandoned her, that the child’s grandparents with whom the child lived failed to fulfill material provisions of their performance agreement entered into with HRS, and that the best interests of the child require that she be permanently removed from her family environment.
Affirmed.
DANAHY, A.C.J., and LEHAN and FRANK, JJ., concur.